DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant submitted remarks in response to the latest Office action on 25 January 2022.  Therein, Applicant amended claims 1-6, 8, 10 and 13-16.  No claims were added or cancelled.  The submitted claims have been entered and are considered below.  

	Response to Amendments/Arguments
Applicant’s amendments and related arguments, with respect to the rejections under 35 U.S.C. 112(b) and 101 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's amendments and related arguments with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant asserted that the prior art of reference, and specifically paragraphs 0009-0015 exclusively, do not “disclose or vaguely suggest” a vehicle information management device (of a distribution system) that collects a measured value (having been measured by a sensor and indicating an operating state of the on-board equipment mounted on the train) and periodically distributing operation data to a distribution device (of the distribution system) during operation of the train.  Examiner does not agree.  
As outlined below in the updated rejection, the entirety of Forrest discloses the claimed invention including collecting a measured value at a location and distributing the information regarding operation of said train (see paras. 0037-0038, 0044-0045 along with 0014-0015).    


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent claims 1, 8 and 13, the limitation “said position information indicated by distance from a point serving as a starting point” cannot be interpreted with certainty.  The specification fails to provide any significant insight or context as to “indicating” the distance relative to a “starting point”.  What is doing the “indicating”? Who or what is perceiving the “indication”? What substantive value is gained from this “indicating”?   
Additionally, the specification and figures do not define the term “starting point” outside of the way it is recited in the claim.  What is being “started” at this “point”?  How is the “point” determined?  Is the “point” associated with a route? Is the “starting point” the beginning of the rail track/line?  Is there only one “starting point” for each position information or is the “starting point” universal to all positions.  
The terms of this limitation fail to further aid in properly interpreting the breadth and scope of the claimed invention.  Additional explanation and/or definition should be provided as to the specific precise breadth, scope and interpretation of the limitation “said position information indicated by 
Claims 2-7, 9-12 and 14-17 are rejected based on their dependency to the independent claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest, et al. (U.S. Patent Publication No. 2010/0204857).  
For claim 1, Forrest discloses a distribution system comprising: a vehicle information management device (see para. 0038, Fig. 2, #24, 26); a distribution device (see para. 0038, telecommunications means 14); and a receiving device (see Fig. 2, #16), wherein the vehicle information management device is configured to communicate with on-board equipment mounted on a train (see para. 0038, receives data from train sensors), collect a measured value having been measured by a sensor and indicating an operating state of the on-board equipment mounted on the train (see paras. 0038, 0037), and periodically distribute operation data to the distribution device during operation of the train (see para. 0038, data from on-board sensors sent to telecommunication means 14).  
Regarding the next limitation, Forrest does not explicitly disclose that the distribution device possess a processing circuit, processor and memory.  However, it would have been obvious to one of ordinary skill in the art that modern telecommunication (cellular, web/data-enabled) devices include a processing circuit, processor and memory based on the motivation to improve a diagnostic system and a method for monitoring a rail system comprising a rail infrastructure and at least one fleet of rail vehicles circulating on the rail infrastructure, and for identifying particular faults relating to components of the rail system.  
It is also noted that the remaining limitations of the claim are defined as being carried out by the distribution device and/or processor thereof.  Forrest discloses sending the information to a remote 
Continuing with the claim, Forrest further discloses wherein the processor is configured to acquire the operation data from the vehicle information management device (see paras. 0037-0038), said operation data including position information indicating a position of the train when the measured value is collected and information on the measured value (see para. 0044), said position information indicated by distance from a point serving as a starting point (see Table 4, distance calculations/values require implicit starting point), determine a representative value for each position information (see para. 0014, merging), generate history data including the position information and information on the representative value (see para. 0014, merged data becomes historical), store the history data (see para. 0045, database of historical events), distribute the history data to the receiving device (see para. 0045, see also Fig. 1, lines between #16 and 42/44), read, on a basis of the position information included in the operation data, the representative value corresponding to the position information from the history data (see para. 0014, data processing means “reads” equivalent information; and includes historical values based on location), calculate a difference value that is a difference between the measured value included in the operation data and the representative value (see para. 0015, “significantly different” implicit of calculation difference), and distribute, to the receiving device, difference data including the 
Regarding claim 2, Forrest further teaches wherein the operation data further includes information on a measured item, and the processor is further configured to determine the representative value for each measured item (see para. 0014), generate the history data including the position information, the measured item, and the representative value (see para. 0045), acquire a distribution request specifying a measured item from the receiving device (see para. 0045, building a model requires obtaining data via request), calculate a difference value for the measured item specified (see paras. 0014-0015), and distribute difference data of the measured item specified to the receiving device from which the distribution request is acquired (see para. 0038, 0044-0045, building a model requires obtaining data via request then followed by distribution, Fig. 2, #14, 16). 
Referring to claim 3, Forrest further discloses wherein when a plurality of receiving devices are present and each make a distribution request specifying a different measured item (see Table 2, not limited to a single item; para. 0041), the processor is further configured to calculate a difference value for the measured item specified for each of the receiving devices and distribute difference data of the measured item specified to a corresponding receiving device of the plurality of receiving devices from which the distribution request is made (see para. 0041, each operator can request different categorized events). 
With reference to claim 4, Forrest further discloses wherein the processor (1) classifies the operation data into a plurality of types using at least one condition among a train type, a time period, and weather (see para. 0028, over any predetermined period of time, see para. 0041), (2) generates and stores the history data for each of the types (see Fig. 2, #34, para. 0045, implicit in user terminal), (3) selects one history data from a plurality of the history data on a basis of a condition of a current train operation (see para. 0028), (4) distributes the history data selected to the receiving device (see para. 0038), and (5) calculates the difference value using the representative value of the history data selected (see para. 0045, Fig. 2, #14, 16).
For claim 5, Forrest does not explicitly disclose the claimed limitation.  However, it is well known in the art at the time of invention that historical data gathered over time may be averaged to provide a single value for historical data based on the motivation to improve a diagnostic system and a method for monitoring a rail system comprising a rail infrastructure and at least one fleet of rail vehicles circulating on the rail infrastructure, and for identifying particular faults relating to components of the rail system.
With reference to claim 6, Forrest further discloses wherein the receiving device includes (i) a history data storage configured to store the history data acquired from the distribution device (see para. 0045), and (ii) a connection executer configured to acquire the difference data from the distribution device and restore, for each position information, a measured value indicating an operating state of equipment mounted on a train by using a difference value included in the difference data and a representative value included in the history data (see Fig. 2, #14 and paras. 0014-0015, 0043-0045).  
Regarding claim 7, Forrest further discloses wherein the connection executer makes a distribution request specifying a measured item to the distribution device (see para. 0041, request made from interface), acquires difference data for the measured item specified (see paras. 0014-0015, 0043-0045).  For the last limitation, Forrest does not explicitly disclose the “restoring”.  However, maintaining accurate and up-to-date actual readings is well known in the art to be fundamental when determining abnormal values (based on actual and historical readings).  Continuous monitoring and refreshing of actual data, or the use of a feedback loop to maintain the original value is maintained is obvious to one of ordinary skill in the art at the time of the invention based on the motivation to improve a diagnostic system and a method for monitoring a rail system comprising a rail infrastructure and at least one fleet of rail vehicles circulating on the rail infrastructure, and for identifying particular faults relating to components of the rail system.
Claim 8 is rejected based on the citations and reasoning provided above for claim 1. 
For claim 9, Forrest further discloses wherein the receiving device makes a distribution request specifying a measured item to the distribution device (see para. 0041), acquires difference data for the measured item specified (see paras. 0014-0015, 0043-0045).  Forrest does not disclose the next limitation.  However, maintaining accurate and up-to-date actual readings is well known in the art to be fundamental when determining abnormal values (based on actual and historical readings).  Continuous monitoring and refreshing of actual data, or the use of a feedback loop to maintain the original value is maintained is obvious to one of ordinary skill in the art at the time of the invention.  
Continuing with the claim, Forrest further teaches the distribution device calculates a difference value for the measured item specified in the distribution request (see paras. 0014-0015, 0043-0045, 0028), and distributes the difference data of the measured item specified to the receiving device from which the distribution request is made (see para. 0022, 0038, 0044-0045, 0041, implicit that the requesting interface receives the requested data).  
With regards to claim 10, Forrest further teaches wherein when the distribution device acquires a distribution request specifying a different measured item from each of a plurality of the receiving devices (see para. 0041), the distribution device calculates a difference value for the measured item specified for each of the receiving devices and distributes difference data of the measured item specified to a corresponding one of the receiving devices from which the distribution request is acquired (see para. 0022, Fig. 2, #34, paras. 0044-0045, 0041, implicit that the requesting interface receives the requested data).
Referring to claim 11, Forrest further discloses wherein the distribution device classifies the operation data into a plurality of types using at least one piece of information among a train type, a time period, and weather (see paras. 0028, 0041), generates and stores the history data for each of the types (see para. 0045, historical database 44), selects one history data from a plurality of the history data on a basis of a condition of a current train operation (see para. 0028, comparing is selecting), distributes the history data selected to the receiving device (see para. 0038), and calculates the difference value using the representative value of the history data selected (see paras. 0014-0015, 0028).  Forrest does not disclose the next limitation.  However, maintaining accurate and up-to-date actual readings is well known in the art to be fundamental when determining abnormal values (based on actual and historical readings).  Continuous monitoring and refreshing of actual data, or the use of a feedback loop to maintain the original value is maintained is obvious to one of ordinary skill in the art at the time of the invention.
For claim 12, Forrest does not explicitly disclose the claimed limitation.  However, it is well known in the art at the time of invention that historical data gathered over time may be averaged to provide a single value for historical data based on the motivation to improve a diagnostic system and a method for monitoring a rail system comprising a rail infrastructure and at least one fleet of rail vehicles circulating on the rail infrastructure, and for identifying particular faults relating to components of the rail system.
Referring to claim 13, it is rejected based on the citations and reasoning from claim 1.  Additionally, regarding the last limitation, Forrest does not explicitly disclose the “restoring”.  However, maintaining accurate and up-to-date actual readings is well known in the art to be fundamental when determining abnormal values (based on actual and historical readings).  Continuous monitoring and refreshing of actual data, or the use of a feedback loop to maintain the original value is maintained is obvious to one of ordinary skill in the art at the time of the invention based on the motivation to improve a diagnostic system and a method for monitoring a rail system comprising a rail infrastructure and at least one fleet of rail vehicles circulating on the rail infrastructure, and for identifying particular faults relating to components of the rail system. 
Regarding claim 14, Forrest further discloses further comprising a requesting the receiving device making a distribution request specifying a measured item to the distribution device (see paras. 0041, 0028, comparing is selecting), wherein in distributing the history data, the distribution device determines the representative value for each measured item and generates the history data including the position information, the measured item, and the representative value (see paras 0044-0045, 0014), in distributing the difference data, the distribution device calculates a difference value for the measured item specified in the distribution request, and distributes difference data of the measured item specified to the receiving device from which the distribution request is made (see paras. 0022, 0038, 0044-0045, 0041, implicit that the requesting interface receives the requested data). Forrest does not disclose the next limitation.  However, maintaining accurate and up-to-date actual readings is well known in the art to be fundamental when determining abnormal values (based on actual and historical readings).  Continuous monitoring and refreshing of actual data, or the use of a feedback loop to maintain the original value is maintained is obvious to one of ordinary skill in the art at the time of the invention.
With reference to claim 15, Forrest further discloses wherein in distributing the difference data, when the distribution device acquires the distribution request specifying a different measured item from each of a plurality of the receiving devices present, the distribution device calculates a difference value for the measured item specified for each of the receiving devices and distributes difference data of the measured item specified to a corresponding one of the receiving devices from which the distribution request is acquired (see paras. 0022, 0028, 0044-0045, building a model requires obtaining data via request, 0041, implicit that the requesting interface receives the requested data).  
Referring to claim 16, Forrest further discloses wherein in distributing the history data, the distribution device classifies the operation data into a plurality of types using at least one piece of information among a train type, a time period, and weather (see para. 0028, 0041), generates and stores the history data for each of the types (see para. 0045, historical database 44), selects one history data from a plurality of the history data on a basis of a condition of a current train operation (see para. 0028), and distributes the history data selected to the receiving device (see para. 0038), in distributing the difference data, the distribution device calculates the difference value using the representative value of the history data selected (see paras. 0014-0015, 0044-0045).  Forrest does not disclose the next limitation.  However, maintaining accurate and up-to-date actual readings is well known in the art to be fundamental when determining abnormal values (based on actual and historical readings).  Continuous monitoring and refreshing of actual data, or the use of a feedback loop to maintain the original value is maintained is obvious to one of ordinary skill in the art at the time of the invention.
With reference to claim 17, Forrest does not explicitly disclose the claimed limitation.  However, it is well known in the art at the time of invention that historical data gathered over time may be averaged to provide a single value for historical data based on the motivation to improve a diagnostic system and a method for monitoring a rail system comprising a rail infrastructure and at least one fleet of rail vehicles circulating on the rail infrastructure, and for identifying particular faults relating to components of the rail system.








Conclusion
Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited.  Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way.  The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663